Title: [Tuesday. September 17th. 1776.]
From: Adams, John
To: 


      Tuesday. September 17th. 1776. The Committee appointed to confer with Lord Howe, agreable to the order of Congress, brought in a report in Writing, which was read as follows:
      In Obedience to the orders of Congress, We have had a meeting with Lord Howe. It was on Wednesday last upon Staten Island, opposite to Amboy, where his Lordship received and entertained Us, with the Utmost politeness.
      His Lordship opened the Conversation by Acquainting Us, that, tho’ he could not treat with Us as a Committee of Congress, yet, as his Powers enabled him to confer and consult with any private Gentlemen of Influence in the Colonies, on the means of restoring Peace, between the two Countries, he was glad of this Opportunity of conferring with Us, on that Subject, if We thought ourselves at Liberty to enter into a Conference with him in that Character. We observed to his Lordship, that, as our Business was to hear, he might consider Us, in what Light he pleased, and communicate to Us, any propositions he might be authorised to make, for the purpose mentioned; but that We could consider Ourselves in no other Character than that, in which We were placed, by order of Congress. His Lordship then entered into a discourse of considerable Length, which contained no explicit proposition of Peace, except one, namely, That the Colonies should return to their Allegiance and Obedience to the Government of Great Britain. The rest consisted principally of Assurances, that there was an exceeding good disposition in the King and his Ministers, to make that Government easy to Us, with intimations, that, in case of our Submission, they would cause the Offensive Acts of Parliament to be revised, and the Instructions to Ministers to be reconsidered; that so, if any just causes of complaint were found in the Acts, or any Errors in Government were perceived to have crept into the Instructions, they might be amended or withdrawn.
      
      We gave it, as our Opinion to his Lordship, that a return to the domination of Great Britain, was not now to be expected. We mentioned the repeated humble petitions of the Colonies to the King and Parliament, which had been treated with Contempt, and answered only by additional Injuries; the Unexampled Patience We had shewn, under their tyrannical Government, and that it was not till the late Act of Parliament, which denounced War against Us, and put Us out of the Kings Protection, that We declared our Independence; that this declaration had been called for, by the People of the Colonies in general; that every colony had approved of it, when made, and all now considered themselves as independent States, and were settling or had settled their Governments accordingly; so that it was not in the Power of Congress to agree for them, that they should return to their former dependent State; that there was no doubt of their Inclination for peace, and their Willingness to enter into a treaty with Britain, that might be advantageous to both Countries; that, though his Lordship had at present, no power to treat with them as independent States, he might, if there was the same good disposition in Britain, much sooner obtain fresh Powers from thence, for that purpose, than powers could be obtained by Congress, from the several Colonies to consent to a Submission.
      His Lordship then saying, that he was sorry to find, that no Accommodation was like to take place, put an End to the Conference.
      Upon the whole, it did not appear to your Committee, that his Lordships commission contained any other Authority, than that expressed in the Act of Parliament, namely, that of granting Pardons, with such exceptions as the Commissioners shall think proper to make, and of declaring America or any part of it, to be in the Kings Peace, upon Submission: for as to the Power of enquiring into the State of America, which his Lordship mentioned to Us, and of conferring and consulting with any Persons the Commissioners might think proper, and representing the result of such conversation to the Ministry, who, provided the Colonies would subject themselves, might, after all, or might not at their pleasure, make any Alterations in the former Instructions to Governors, or propose in Parliament any Amendment of the Acts complained of, We apprehended any expectations from the Effects of such a Power would have been too uncertain and precarious to be relied on by America, had she still continued in her State of dependence.
      
      Ordered that the foregoing Report, and also the Message from Lord Howe as delivered by General Sullivan, and the Resolution of Congress, in consequence thereof, be published by the Committee, who brought in the foregoing report.
      Ordered that the said Committee publish Lord Drummonds Letters to General Washington and the Generals Answers.
      Two or three Circumstances, which are omitted in this report, and indeed not thought worth notice in any of my private Letters, I afterwards found circulated in Europe, and oftener repeated than any other Part of this whole Transaction. Lord How was profuse in his Expressions of Gratitude to the State of Massachusetts, for erecting a marble Monument in Westminster Abbey to his Elder Brother Lord How who was killed in America in the last French War, saying “he esteemed that Honour to his Family, above all Things in this World. That such was his gratitude and affection to this Country, on that Account, that he felt for America, as for a Brother, and if America should fall, he should feel and lament it, like the Loss of a Brother.” Dr. Franklin, with an easy Air and a collected Countenance, a Bow, a Smile and all that Naivetee which sometimes appeared in his Conversation and is often observed in his Writings, replied “My Lord, We will do our Utmost Endeavours, to save your Lordship that mortification.” His Lordship appeared to feel this, with more Sensibility, than I could expect: but he only returned “I suppose you will endeavour to give Us employment in Europe.” To this Observation, not a Word nor a look from which he could draw any Inference, escaped any of the Committee.
      Another Circumstance, of no more importance than the former, was so much celebrated in Europe, that it has often reminded me of the Question of Phocion to his Fellow Citizen, when something he had said in Public was received by the People of Athens with a clamorous Applause, “Have I said any foolish Thing?”—When his Lordship observed to Us, that he could not confer with Us as Members of Congress, or public Characters, but only as private Persons and British Subjects, Mr. John Adams answered somewhat quickly, “Your Lordship may consider me, in what light you please; and indeed I should be willing to consider myself, for a few moments, in any Character which would be agreable to your Lordship, except that of a British Subject.” His Lordship at these Words turn’d to Dr. Franklin and Mr. Rutledge and said “Mr. Adams is a decided Character:” with so much gravity and solemnity: that I now believe it meant more, than either of my Colleagues or myself understood at the time. In our report to Congress We supposed that the Commissioners, Lord and General Howe, had by their Commission Power to except from Pardon all that they should think proper. But I was informed in England, afterwards, that a Number were expressly excepted by Name from Pardon, by the privy Council, and that John Adams was one of them, and that this List of Exceptions was given as an Instruction to the two Howes, with their Commission. When I was afterwards a Minister Plenipotentiary, at the Court of St. James’s The King and the Ministry, were often insulted, ridiculed and reproached in the Newspapers, for having conducted with so much folly as to be reduced to the humiliating Necessity of receiving as an Ambassador a Man who stood recorded by the privy Council as a Rebell expressly excepted from Pardon. If this is true it will account for his Lordships gloomy denunciation of me, as “a decided Character.”—Some years afterwards, when I resided in England as a public Minister, his Lordship recollected and alluded to this Conversation with great politeness and much good humour. Att the Ball, on the Queens Birthnight, I was at a Loss for the Seats assigned to the foreign Ambassadors and their Ladies. Fortunately meeting Lord How at the Door I asked his Lordship, where were the Ambassadors Seats. His Lordship with his usual politeness, and an unusual Smile of good humour, pointed to the Seats, and manifestly alluding to the Conversation on Staten Island said, “Aye! Now, We must turn you away among the foreigners.”
      The Conduct of General Sullivan, in consenting to come to Philadelphia, upon so confused an Errand from Lord Howe, though his Situation as a Prisoner was a temptation and may be considered as some Apology for it, appeared to me to betray such Want of Penetration and fortitude, and there was so little precision in the Information he communicated that I felt much resentment and more contempt upon the Occasion than was perhaps just. The time was extreamly critical. The Attention of Congress, the Army, the States and the People ought to have been wholly directed to the Defence of the Country. To have it diverted and relaxed by such a poor Artifice and confused tale, appeared very reprehensible. To a few of my most confidential friends, I expressed my feelings, in a very few Words, which I found time to write: and all the Letters, of which I find Copies, in my Letter Book, are here subjoined, relative to this Transaction from its Beginning to its End.
      Extract of a Letter from John Adams to Colonel William Tudor, dated Philadelphia August 29. and continued to September 2, 1776.
      
       
       
        
         
          To William Tudor
         
         “So! The Fishers have set a Seine, and a whole Schull, a whole Shoal of Fishes, have swam into it and been caught. The Fowlers have set a Net, and a whole flock of Pidgeons have alighted on the bed, and the Net has been drawn over them.... But the most insolent Thing of all, is sending one of those very Pidgeons, as a Flutterer to Philadelphia, in order to decoy the great flock of all.... Did you ever see a decoy-Duck? or a Decoy Brant?”...
        
       
      
      Extract of a Letter from John Adams to Colonel James Warren, dated Philadelphia September 4th. 1776.
      
       
       
        
         
          To James Warren
         
         “Before this time, the Secretary, (Mr. Samuel Adams) has arrived and will give you, all the Information you can wish, concerning the State of Things here.... Mr. Gerry got in, the day before Yesterday very well.... There has been a change, in our Affairs at New York.— What effects it will produce, I cannot pretend to foretell. I confess I do not clearly foresee. Lord Howe is surrounded with disaffected Americans, Machiavilian Exiles from Boston and elsewhere, who are instigating him, to mingle Art with Force.... He has sent Sullivan here, upon his parole, with the most insidious, ’tho ridiculous message which you can conceive.... It has put Us, rather in a delicate Situation, and gives Us much trouble.
         “Before this day, no doubt, you have appointed some other Persons to come here and I shall embrace the first Opportunity, after our Affairs shall get into a more settled train, to return.... It is high time, for me, I assure you: Yet I will not go, while the present fermentation lasts.—I will stay and watch the Crisis; and assist Nature, like an honest Physician, in throwing off the morbific matter.”
        
       
      
      Another Letter from John Adams to Colonel James Warren, dated Phyladelphia September 8, 1776.
      
       
       
        
         
          To James Warren
         
         “I am going tomorrow Morning, on an Errand to Lord Howe; not to beg a Pardon, I assure you, but to hear what he has to say.... He sent Sullivan here, to let Us know, that he wanted a Conversation with some members of Congress.... We are going to hear him; but as Congress have voted, that they cannot send Members to talk with him, in their private Capacities, but will send a Committee of their Body as Representatives of the free and independent States of America; I presume his Lordship cannot see Us, and I hope he will not; but, if he should, the whole will terminate in nothing. Some think it will occasion a delay of military Operations, which they say, We much want.—I am not of this mind... Some think, it will clearly throw the Odium of continuing this War, on his Lordship and his Master.—I wish it may.... Others think it will silence the Tories and establish the timid Whigs.—I wish this also: but dont expect it. But all these Arguments and twenty others, as weighty, would not have convinced me of the Necessity, Propriety or Utility of this Embassy, if Congress had not determined on it.... I was totis Viribus, against it, from first to last. But, upon this Occasion, New Hampshire, Connecticut and even Virginia, gave Way.... All Sides agreed in sending me. The staunch and intrepid, such as were Ennimies as much as myself to the measure, pushed for me, I suppose, that as little Evil might come of it, as possible.... Others agreed to vote for me, in order to entice some of our Inflexibles, to vote for the Measure.—You will hear more of this Embassy.—It will be famous enough. Your Secretary, (Mr. Samuel Adams) will rip, about this measure, and well he may. Nothing I assure you but the Unanimous Vote of Congress, the pressing Solicitation of the firmest Men in Congress, and the particular Advice of my own Colleagues, at least of Mr. Hancock and Mr. Gerry, would have induced me to have accepted this Trust.”
        
       
      
      A Letter from John Adams to Samuel Adams, (then in Boston) dated Philadelphia September 8, 1776.
      
       
       
        
         
          To Samuel Adams
         
         “Dear Sir Tomorrow Morning Dr. Franklin, Mr. Edward Rutledge and your humble servant sett off to see that rare Curiosity, Lord Howe.... Dont imagine from this that a Panick has spread in Philadelphia.... By no means.... This is only refinement in Policy!... It has a deep, profound reach, no doubt! So deep that you cannot see to the bottom of it, I dare say!... I am sure I cannot.... Dont however be concerned. When you see the whole, as you will e’er long, you will not find it very bad.... I will write you, the particulars, as soon as I shall be at Liberty to do it.”
        
       
      
      A Letter from John Adams to Samuel Adams, then in Boston, dated Philadelphia September 14, 1776.
      
       
       
        
         
          To Samuel Adams
         
         “In a few Lines of the 8th. instant, I promised you, a more particular Account of the Conference.
         “On Monday last, the Committee satt off, from Philadelphia, and reached Brunswick on Tuesday night.... Wednesday Morning they proceeded to Amboy, and from thence to Staten Island, where they met the Lord Howe, by whom they were politely received and entertained.
         “His Lordship opened the Conference, by giving Us an Account of the motive which first induced him to attend to the dispute with America, which he said was the honor which had been done to his Family by the Massachusetts Bay, which he prized very highly.... From whence, I concluded in my own mind, that his Lordship had not attended to the Controversy, earlier than the Port Bill and Charter Bill, and consequently must have a very inadequate Idea of the Nature, as well as of the rise and progress of the Contest.
         “His Lordship then observed that he had requested this Interview that he might satisfy himself, whether there was any probability, that America would return to her Allegiance: but he must observe to Us, that he could not acknowledge Us, as Members of Congress or a Committee of that Body, but that he only desired this Conversation with Us, as private Gentlemen, in hopes, that it might prepare the Way, for the Peoples returning to their Allegiance, and to an Accommodation of the Disputes between the two Countries. That he had no Power to treat with Us, as independent States or in any other Character than as British Subjects and private Gentlemen. But that upon our Acknowledging ourselves to be British Subjects, he had Power to consult with Us. That the Act of Parliament had given Power to the King, upon certain Conditions, of declaring the Colonies to be at peace: and his Commission gave him Power to confer, advise and consult, with any number or description of Persons concerning the Complaints of the People in America. That the King and Ministry, had very good Dispositions to redress the Grievances of the People and reform the Errors of the Administration in America. That his Commission gave him Power to converse with any Persons whatever in America concerning the former Instructions to Governors, and the Acts of Parliament complain’d of. That the King and Ministry were very willing to have all these revised and reconsidered, and if any Errors had crept in, if they could be pointed out, they were very willing they should be rectified.
         “One of the Committee, Mr. Rutledge, mentioned to his Lordship, what General Sullivan had said, that his Lordship told him, he would sett the Act of Parliament wholly aside, and that Parliament had no right to tax America, or meddle with her internal Polity. His Lordship answered Mr. Rutledge, that General Sullivan had misunderstood him, and extended his Words much beyond their import.
         “His Lordship gave Us, a long Account of his Negotiations, in order to obtain Powers sufficiently ample for his Purpose. He said, he had told them (the Ministry, I suppose he meant) that those Persons whom you call Rebells, are the most proper to confer with, of any, because they are the Persons who complain of Grievances. The others, those who are not in Arms, and are not, according to your Ideas in Rebellion, have no Complaints or Grievances. They are satisfied, and therefore it would be to no purpose to converse with them. So that, his Lordship said he would not accept the Commission, or Command, untill he had full Power to confer, with any Persons whom he should think proper, who had the most Abilities and Influence. But having obtained those Powers, he intended to have gone directly to Philadelphia, not to have treated with Congress as such, or to have acknowledged that Body, but to have consulted with Gentlemen of that Body, in their private Capacities, upon the Subjects in his Commission.
         “His Lordship did not incline to give Us any farther Account of his Powers or to make any other Propositions to Us, than those which are contained in Substance in the foregoing lines.
         “I have the pleasure to assure you, that there was no disagrement in Opinion, among the members of the Committee, upon any one point. They were perfectly united in Sentiment, and in language, as they are in the Result of the whole, which is, that his Lordships Powers are fully expressed in the late Act of Parliament: and that his Commission contains no other Authority, than that of granting Pardons, with such Exceptions as the Commissioners shall think proper to make: and of declaring America, or any part of it, to be at Peace upon Submission: and of enquiring into the State of America, of any Persons, with whom, they might think proper to confer, advize, converse and consult, even although they should be Officers of the Army, or Members of Congress; and then representing the Result of their Inquiries to the Ministry, who, after all, might or might not, at their pleasure, make any Alterations in the former Instructions to Governors, or propose in Parliament any Alterations in the Acts complained of.
         “The whole Affair of the Commission appears to me, as it ever did, to be a bubble, an Ambuscade, a mere insidious Maneuvre, calculated only to decoy and deceive:—And it is so gross, that they must have a wretched Opinion of our Generalship, to suppose that We can fall into it.
         “The Committee assured his Lordship, that they had no Authority, to wait upon him, or to treat or converse with him, in any other Character, but that of a Committee of Congress, and as Members of independent States. That the Vote, which was their Commission, clearly ascertained their Character. That the Declaration which had been made, of Independence, was the Result of long and cool deliberation. That it had been made by Congress, after long and great Reluctance, in Obedience to the possitive Instructions of their Constituents; every Assembly upon the Continent, having instructed their Delegates to this Purpose, and since the Declaration has been made And published, it has been solemnly ratified and confirmed by the Assemblies: so that neither this Committee, nor that Congress, which sent it here, have Authority to treat in any other Character, than as independent States.... One of the Committee Dr. Franklin, assured his Lordship, that in his private Opinion, America would not again come under the domination of Great Britain: and therefore it was the Duty of every good Man, on both sides the Water, to promote Peace, and an Acknowledgment of American Independency, and a Treaty of Friendship and Alliance, between the two Countries. Another of the Committee, Mr. John Adams, assured his Lordship that in his private Opinion, America would never treat, in any other Character, than as independent States.... The other Member Mr. Rutledge concurred in the same Opinion.... His Lordship said he had no Powers nor Instructions, upon that Subject: it was entirely new.—Mr. Rut-ledge observed to his Lordship that most of the Colonies, had submitted, for two Years, to all the Inconveniences of Anarchy, and to live without Governments in hopes of Reconciliation: But now had instituted Governments. Mr. John Adams observed, that all the Colonies had gone compleatly through a Revolution. That they had taken all Authority from the Officers of the Crown, and had appointed Officers of their own, which his Lordship would easily conceive had cost great Struggles: and that they could not easily go back. And that Americans had too much understanding, not to know that after such a declaration as they had made, the Government of Great Britain never would have any Confidence in them or could govern them but by Force of Arms.”
        
       
      
      A Letter from John Adams to a Friend in Massachusetts dated Philadelphia, Fryday September 6, 1776.
      
       
       
        
         
          To Abigail Adams
         
         “This Day, I think has been the most remarkable of all.... Sullivan came here, from Lord Howe, five days ago, with a Message, that his Lordship desired a half an Hours Conversation, with some of the Members of Congress, in their private Capacities.... We have spent three or four days, in debating, whether We should take any notice of it.... I have to the Utmost of my Abilities, during the whole Time, opposed our taking any notice of it.... But at last it was determined by a Majority, ‘That the Congress, being the Representatives of the free and independent States of America, it was improper to appoint any of their Members to confer in their private Characters with his Lordship. But they would appoint a Committee of their Body, to wait on him to know whether he had Power to treat with Congress upon Terms of Peace, and to hear any Propositions that his Lordship may think proper to make.’
         “When the Committee came to be balloted for, Dr. Franklin and your humble Servant, were unanimously chosen.... Mr. Rutledge and Colonel Lee (Richard Henry Lee) had an equal Number: but upon a second Vote, Mr. Rutledge was chosen. I requested to be excused, but was desired to consider of it, till tomorrow. My Friends here advize me to go.... All the staunch and intrepid, are very earnest with me to go.... And all the timid and wavering agree in the request: So I believe I shall undertake the Journey. I doubt whether His Lordship will see Us: but the same Committee will be directed to inquire into the State of the Army, at New York, so that there will be business enough, if his Lordship makes none. It would fill this Letter Book to give you all the Arguments, for and against this measure, if I had Liberty to attempt it.... His Lordship seems to have been playing off a Number of Machiavillian Maneuvres, in order to throw upon Us the Odium of continuing this War. Those, who have been Advocates for the Appointment of this Committee, are for opposing Maneuvre to Maneuvre, and are confident that the Consequence will be, that the Odium will lie upon him.... However this may be, my Lesson is plain, to ask a few Questions and take his Answers. I can think of but one Reason for their putting me, upon this Embassy, and that is this. An Idea has crept into many minds here, that his Lordship is such another as Mr. Hutchinson: and they may possibly think, that a Man who has been accustomed to Penetrate into the mazy Windings of Hutchinsons heart, and the serpentine Wiles of his head, may be tolerably qualified to converse with his Lordship.
         “Sunday. September 8. Yesterdays Post brought me, yours of Aug. 29. The Report you mentioned ‘that I was poisoned upon my return at New York,’ I suppose will be thought to be a Prophecy, delivered by the oracle in mystic Language: and meant only that I should be politically or morally poisoned by Lord Howe.... But the Prophecy shall be a false one.”
        
       
      
      Extract of another Letter to a Friend, dated Philadelphia September 14th, 1776.
      
       
       
        
         
          To Abigail Adams
         
         “Yesterday Morning I returned with Dr. Franklin and Mr. Rut-ledge from Staten Island, where We met Lord Howe, and had about three hours Conversation with him. The Result of this Interview will do no disservice to Us. It is now plain, that his Lordship has no Power, but what is given him in the Act of Parliament. His Commission authorizes him to grant Pardons upon Submission: and to converse, confer, consult and advize, with such Persons as he may think proper, upon American Grievances, Upon the Instructions to Governors and the Acts of Parliament, and if any Errors should be found to have crept in, his Majesty and the Ministers were willing they should be rectified.
         “My ride has been of Service to me. We were absent but four days. It was an agreable Excursion. His Lordship is about fifty Years of Age. He is a well bred Man but his Address is not so irresistable, as it has been represented. I could name you many Americans in your own Neighbourhood, whose Art, Address and Abilities are greatly superiour.”
        
       
      
     